UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4894


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WARREN CHRISTOPHER BRADFORD,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cr-00512-AW-1)


Submitted:   April 18, 2012                   Decided:   May 8, 2012


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Martin G. Bahl, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Baltimore, Maryland, for Appellant.
Rod J. Rosenstein, United States Attorney, Adam K. Ake,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Warren     Christopher     Bradford         appeals    the   sentence       of

twelve months and one day imposed following his conviction of

delay and destruction of mail by a postal employee, in violation

of 18 U.S.C. § 1703 (2006).            On appeal, Bradford argues that the

district     court      erred    in     applying         a    six-level         sentencing

enhancement       pursuant      to    U.S.       Sentencing      Guidelines        Manual

(“USSG”) § 2B1.1(b)(2)(C) (2010).                We affirm.

             In   reviewing     a    district         court’s   application        of   the

Guidelines,       we   review   findings         of    fact   for   clear       error   and

questions of law de novo.               United States v. Layton, 564 F.3d

330, 334 (4th Cir. 2009).             In applying a sentencing enhancement,

the district court must find by a preponderance of the evidence

that   the   conduct      underlying     the          enhancement   occurred.           See

United States v. Grubbs, 585 F.3d 793, 803 (4th Cir. 2009).

             Pursuant     to    USSG    § 2B1.1(b)(2)(C),            if     a     property

damage or destruction offense involved 250 or more victims, a

six-level enhancement is appropriate.                    On appeal, Bradford first

argues that the district court erred in utilizing application

note 4(C)(i) to calculate the number of victims involved in the

offense.     Application note 4(C)(i) provides:

       In a case in which undelivered United States mail was
       taken, or the taking of such item was an object of the
       offense, or in a case in which the stolen property
       received, transported, transferred, transmitted, or
       possessed was undelivered United States mail, “victim”

                                             2
      means (I) any victim as defined in Application Note 1;
      or (II) any person who was the intended recipient, or
      addressee, of the undelivered United States mail.

USSG § 2B1.1, cmt. n.4(C)(i).               Bradford contends that, because

application note 4(C)(i) uses the word “taken,” it did not apply

to him, as he did not steal mail; rather, he only delayed or

destroyed it as charged in 18 U.S.C. § 1703(a).                     Because we read

“taken”    mail    as     an     alternative     to    “stolen”      mail     in     the

application note, and the note seeks to calculate victims as

persons who were deprived of their mail as a result of the

defendant’s actions, we conclude that the district court did not

err in applying USSG § 2B1.1, cmt. n.4(C)(i) to Bradford.

           Bradford        also    argues      that,   assuming       note     4(C)(i)

applies, the Government did not show by a preponderance of the

evidence that there were 250 or more victims.                        The evidence,

however,    showed       that     Bradford’s      delivery     route         contained

approximately      800    delivery    addresses,       and   that    he   burned      at

least   five    full     days’    worth   of   mail.     Because      the     evidence

suggested that the five days’ worth of mail was randomly drawn

from Bradford’s entire route, we hold that the district court

did not clearly err in determining that there were at least 250

victims.

           Accordingly, we affirm the district court’s judgment.

We   dispense     with    oral    argument     because   the   facts      and      legal




                                          3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                4